 



Exhibit 10.3
ESCROW AGREEMENT
     ESCROW AGREEMENT (“Agreement”) dated [Closing Date] by and among ITHAKA
ACQUISITION CORP., a Delaware corporation (“Parent”), KURT WHEELER and WENDE
HUTTON, being the joint representative of the former shareholders and
noteholders of ALSIUS CORPORATION, a California corporation (the
“Representative”), and CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow
agent (the “Escrow Agent”).
     Parent, Alsius Corporation (the “Company”), certain of the shareholders and
noteholders of the Company, and Ithaka Sub Acquisition Corp., a California
corporation and wholly-owned subsidiary of Parent (“Merger Subsidiary”), are the
parties to an Agreement and Plan of Merger and Reorganization dated as of
October 3, 2006 (the “Merger Agreement”) pursuant to which the Merger Subsidiary
has merged with and into the Company so that the Company has become a
wholly-owned subsidiary of Parent. Pursuant to the Merger Agreement, Parent is
to be indemnified in certain respects and also may be entitled to the return of
shares of Parent Common Stock in the event of claims made with respect to
Dissenting Shares. The parties desire to establish escrow funds (i) to serve as
collateral security for the indemnification obligations under the Merger
Agreement and (ii) for the reimbursement to Parent and the Company for payments
made by them with respect to Dissenting Shares pursuant to Section 1.17(c) of
the Merger Agreement. The Representative has been designated pursuant to the
Merger Agreement to represent those former shareholders and noteholders of the
Company (the “Securityholders”) who are depositing shares of Parent Common Stock
in escrow pursuant to this Agreement and each Permitted Transferee (as
hereinafter defined) of the Securityholders (the Securityholders and all such
Permitted Transferees are hereinafter referred to collectively as the “Owners”),
and to act on their behalf for purposes of this Agreement. Capitalized terms
used herein that are not otherwise defined herein shall have the meanings
ascribed to them in the Merger Agreement.
     The parties agree as follows:
          1. (a) Concurrently with the execution hereof, each of the
Securityholders is delivering to the Escrow Agent, to be held in escrow pursuant
to the terms of this Agreement, stock certificates issued in the name of such
Securityholder representing (i) ten percent (10%) of the Merger Shares received
by such Securityholder, to be held in escrow pursuant to the terms of this
Agreement and Section 1.11(a) of the Merger Agreement (the “Indemnity Escrow
Fund”), and (ii) a further ten percent (10%) of the Merger Shares, to be held in
escrow pursuant to the terms of this Agreement and Section 1.11(b) of the Merger
Agreement (the “Reimbursement Escrow Fund” and, together with the Indemnity
Escrow Fund, each an “Escrow Fund” and collectively the “Escrow Funds”),
together with ten (10) assignments separate from certificate, executed in blank
by such Securityholder, with medallion signature guaranties. The Escrow Agent
shall maintain a separate account for each Securityholder’s, and subsequent to
any transfer permitted pursuant to Paragraph 1(e) hereof, each Owner’s, portion
of the Escrow Fund.

 



--------------------------------------------------------------------------------



 



               (b) The Escrow Agent hereby agrees to act as escrow agent and to
hold, safeguard and disburse the Escrow Funds pursuant to the terms and
conditions hereof. It shall treat each Escrow Fund as a trust fund in accordance
with the terms of this Agreement and not as the property of Parent. The Escrow
Agent’s duties hereunder shall terminate upon its distribution of the entire
number of shares in each Escrow Fund in accordance with this Agreement.
               (c) Except as herein provided, the Owners shall retain all of
their rights as stockholders of Parent, including, without limitation, the right
to vote their shares of Parent Common Stock included in each Escrow Fund, with
respect to shares of Parent Common Stock constituting (i) the Indemnity Escrow
Fund during the period beginning on the date hereof and ending on the thirtieth
day after the date that Parent files its Annual Report on Form 10-K for the year
ended December 31, 2007 (the “Indemnity Escrow Period”), or such longer period
as such shares may be held in escrow hereunder pursuant to the terms hereof, and
(ii) the Adjustment Escrow Fund until they are paid to Parent as reimbursement
or returned to the Owners in accordance with Section 4 of this Agreement (the
“Reimbursement Escrow Period” and, together with the Indemnity Escrow Period,
each an “Escrow Period”).
               (d) During each Escrow Period, all dividends payable in cash with
respect to the shares of Parent Common Stock included in the Escrow Funds shall
be paid to the Owners, but all dividends payable in stock or other non-cash
property (“Non-Cash Dividends”) shall be delivered to the Escrow Agent to hold
in accordance with the terms hereof. As used herein, the term “Escrow Fund”
shall be deemed to include the Non-Cash Dividends distributed thereon, if any.
               (e) During each Escrow Period, no sale, transfer or other
disposition may be made of any or all of the shares of Parent Common Stock in
the Escrow Funds except (i) to a “Permitted Transferee” (as hereinafter
defined), (ii) by virtue of the laws of descent and distribution upon death of
any Owner, or (iii) pursuant to a qualified domestic relations order; provided,
however, that such permissive transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement. As used in this Agreement, the term “Permitted
Transferee” shall include: (x) members of a Securityholder’s “Immediate Family”
(as hereinafter defined); (y) an entity in which (A) a Securityholder and/or
members of a Securityholder’s Immediate Family beneficially own 100% of such
entity’s voting and non-voting equity securities, or (B) a Securityholder and/or
a member of such Securityholder’s Immediate Family is a general partner and in
which such Securityholder and/or members of such Securityholder’s Immediate
Family beneficially own 100% of all capital accounts of such entity; and (z) a
revocable trust established by a Securityholder during his lifetime for the
benefit of such Securityholder or for the exclusive benefit of all or any of
such Securityholder’s Immediate Family. As used in this Agreement, the term
“Immediate Family” means, with respect to any Securityholder, a spouse, parents,
lineal descendants, the spouse of any lineal descendant, and brothers and
sisters (or a trust, all of whose current beneficiaries are members of an
Immediate Family of the Securityholder). In connection with and as a condition
to each permitted transfer, the Permitted Transferee shall deliver to the Escrow
Agent an assignment separate from certificate executed by the transferring
Securityholder with medallion signature guaranty, or where applicable, an

2



--------------------------------------------------------------------------------



 



order of a court of competent jurisdiction, evidencing the transfer of shares to
the Permitted Transferee, together with ten (10) assignments separate from
certificate executed in blank by the Permitted Transferee with respect to the
shares transferred to the Permitted Transferee, with medallion signature
guaranties. Upon receipt of such documents, the Escrow Agent shall deliver to
Parent the original stock certificate out of which the assigned shares are to be
transferred, together with the executed assignment separate from certificate
executed by the transferring Securityholder, or a copy of the applicable court
order, and shall request that Parent issue new certificates representing (m) the
number of shares, if any, that continue to be owned by the transferring
Securityholder, and (n) the number of shares owned by the Permitted Transferee
as the result of such transfer. Parent, the transferring Securityholder and the
Permitted Transferee shall cooperate in all respects with the Escrow Agent in
documenting each such transfer and in effectuating the result intended to be
accomplished thereby. During each Escrow Period, no Owner shall pledge or grant
a security interest in such Owner’s shares of Parent Common Stock included in
the respective Escrow Fund or grant a security interest in such Owner’s rights
under this Agreement.
          2. (a) Parent, acting through the current or former member or members
of Parent’s Board of Directors who has or have been appointed by Parent to take
all necessary actions and make all decisions on behalf of Parent with respect to
its and the Company’s rights to indemnification under Article VII of the Merger
Agreement (the “Committee”), may make a claim for indemnification pursuant to
the Merger Agreement (“Indemnity Claim”) against the Indemnity Escrow Fund by
giving notice (an “Indemnity Notice”) to the Representative (with a copy to the
Escrow Agent) specifying (i) the covenant, representation, warranty, agreement,
undertaking or obligation contained in the Merger Agreement which it asserts has
been breached or otherwise entitles Parent or the Company to indemnification,
(ii) in reasonable detail, the nature and dollar amount of any Indemnity Claim,
and (iii) whether the Indemnity Claim results from a Third Party Claim against
Parent or the Company. The Committee also shall deliver to the Escrow Agent
(with a copy to the Representative), concurrently with its delivery to the
Escrow Agent of the Indemnity Notice, a certification as to the date on which
the Indemnity Notice was delivered to the Representative.
               (b) If the Representative shall give a notice to the Committee
(with a copy to the Escrow Agent) (an “Indemnity Counter Notice”), within
30 days following the date of receipt (as specified in the Committee’s
certification) by the Representative of a copy of the Indemnity Notice,
disputing whether the Indemnity Claim is indemnifiable under the Merger
Agreement, the Committee and the Representative shall attempt to resolve such
dispute by voluntary settlement as provided in Section 2(c). If no Indemnity
Counter Notice with respect to an Indemnity Claim is received by the Escrow
Agent from the Representative within such 30-day period, the Indemnity Claim
shall be deemed to be an Established Claim (as hereinafter defined) for purposes
of this Agreement.
               (c) If the Representative delivers an Indemnity Counter Notice to
the Escrow Agent, the Committee and the Representative shall, during the period
of 60 days following the delivery of such Indemnity Counter Notice or such
greater period of

3



--------------------------------------------------------------------------------



 



time as the parties may agree to in writing (with a copy to the Escrow Agent),
attempt to resolve the dispute with respect to which the Indemnity Counter
Notice was given. If the Committee and the Representative shall reach a
settlement with respect to any such dispute, they shall jointly deliver written
notice of such settlement to the Escrow Agent specifying the terms thereof. If
the Committee and the Representative shall be unable to reach a settlement with
respect to a dispute, such dispute shall be resolved by arbitration pursuant to
Section 2(d).
               (d) If the Committee and the Representative cannot resolve a
dispute prior to expiration of the 60-day period referred to in Section 2(c) (or
such longer period as the parties may have agreed to in writing), then such
dispute shall be submitted (and either party may submit such dispute) for
arbitration before a single arbitrator in New York City, in accordance with the
commercial arbitration rules of the American Arbitration Association then in
effect and the provisions of Section 10.12 of the Merger Agreement to the extent
that such provisions do not conflict with the provisions of this Section 2(d).
The Committee and the Representative shall attempt to agree upon an arbitrator;
if they shall be unable to agree upon an arbitrator within 10 days after the
dispute is submitted for arbitration, then either the Committee or the
Representative, upon written notice to the other, may apply for appointment of
such arbitrator by the American Arbitration Association. Each party shall pay
the fees and expenses of counsel used by it and 50% of the fees and expenses of
the arbitrator and of other expenses of the arbitration. The arbitrator shall
render his decision within 90 days after his appointment and may award costs to
either the Committee or the Representative if, in his sole opinion reasonably
exercised, the claims made by any other party had no reasonable basis and were
arbitrary and capricious. Such decision and award shall be in writing and shall
be final and conclusive on the parties, and counterpart copies thereof shall be
delivered to each of the parties. Judgment may be obtained on the decision of
the arbitrator so rendered in any New York state court sitting in New York
County, or any federal court sitting in New York County having jurisdiction, and
may be enforced in accordance with the law of the State of New York. If the
arbitrator shall fail to render his decision or award within such 90-day period,
either the Committee or the Representative may apply to any New York state court
sitting in New York County, or any federal court sitting in New York County then
having jurisdiction, by action, proceeding or otherwise, as may be proper to
determine the matter in dispute consistently with the provisions of this
Agreement. The parties consent to the exclusive jurisdiction of the New York
state courts sitting in New York County, New York, or any federal court having
jurisdiction and sitting in New York County, New York, for this purpose. The
prevailing party (or either party, in the case of a decision or award rendered
in part for each party) shall send a copy of the arbitration decision or of any
judgment of the court to the Escrow Agent.
               (e) As used in this Agreement, “Established Claim” means any
(i) Indemnification Claim deemed established pursuant to the last sentence of
Section 2(b), (ii) Indemnification Claim resolved in favor of Parent or the
Company by settlement pursuant to Section 2(c), resulting in a dollar award to
Parent or the Company, (iii) Indemnification Claim established by the decision
of an arbitrator pursuant to Section 2(d), resulting in a dollar award to
Parent, (iv) Third Party Claim that has been sustained by a final determination
(after exhaustion of any appeals) of a court of competent

4



--------------------------------------------------------------------------------



 



jurisdiction, or (v) Third Party Claim that the Committee and the Representative
have jointly notified the Escrow Agent has been settled in accordance with the
provisions of the Merger Agreement.
               (f) (i) Promptly after an Indemnity Claim becomes an Established
Claim, the Committee and the Representative shall jointly deliver a notice to
the Escrow Agent (a “Joint Notice”) directing the Escrow Agent to pay to Parent,
and the Escrow Agent promptly shall pay to Parent, shares of Parent Common Stock
in the Indemnity Escrow Fund having a Fair Market Value (as hereinafter defined)
in an amount equal to the aggregate dollar amount of the Established Claim (or,
if at such time there remains in the Indemnity Escrow Fund shares of Parent
Common Stock having a Fair Market Value less than the full amount so payable,
the full number of shares of Parent Common Stock remaining in the Indemnity
Escrow Fund).
                    (ii) Payment of an Established Claim shall be made in shares
of Parent Common Stock, pro rata from the account in the Indemnity Escrow Fund
maintained on behalf of each Owner. For the purposes of each payment, such
shares shall be valued at the Fair Market Value (as hereinafter defined)
thereof. In no event shall the Escrow Agent be required to calculate Fair Market
Value or make a determination of the number of shares to be delivered to Parent
in satisfaction of any Established Claim; rather, such calculation shall be
included in and made part of the Joint Notice. The Escrow Agent shall transfer
to Parent out of the Indemnity Escrow Fund that number of shares of Parent
Common Stock necessary to satisfy each Established Claim, as set out in the
Joint Notice. Any dispute between the Committee and the Representative
concerning the calculation of Fair Market Value or the number of shares
necessary to satisfy any Established Claim, or any other dispute regarding a
Joint Notice, shall be resolved between the Committee and the Representative in
accordance with the procedures specified in Section 2(d), and shall not involve
the Escrow Agent. Each transfer of shares in satisfaction of an Established
Claim shall be made by the Escrow Agent delivering to Parent one or more stock
certificates held in each Owner’s account evidencing not less than such Owner’s
pro rata portion of the aggregate number of shares specified in the Joint
Notice, together with assignments separate from certificate executed in blank by
such Owner and completed by the Escrow Agent in accordance with instructions
included in the Joint Notice. Upon receipt of the stock certificates and
assignments, Parent shall deliver to the Escrow Agent new certificates
representing the number of shares owned by each Owner after such payment. The
parties hereto (other than the Escrow Agent) agree that the foregoing right to
make payments of Established Claims in shares of Parent Common Stock may be made
notwithstanding any other agreements restricting or limiting the ability of any
Owner to sell any shares of Parent stock or otherwise. The Committee and the
Representative shall be required to exercise utmost good faith in all matters
relating to the preparation and delivery of each Joint Notice. As used herein,
“Fair Market Value” means the average reported closing price for the Parent
Common Stock for the ten trading days ending on the last trading day prior to
(x) with respect to an Established Claim, the day the Established Claim is paid,
(y) with respect to the Pending Claims Reserve (as hereinafter defined), the day
following the expiration of the Escrow Period, and (z) with respect to a request
for reimbursement

5



--------------------------------------------------------------------------------



 



pursuant to Section 4(a) for payment to a Dissenter with respect to such
Dissenter’s Dissenting Shares, the day such payment is made to the Dissenter by
Parent or the Company.
                    (iii) Notwithstanding anything herein to the contrary, at
such time as an Indemnification Claim has become an Established Claim, the
Representative shall have the right to substitute for the Indemnity Escrow
Shares that otherwise would be paid in satisfaction of such claim (the
“Indemnity Claim Shares”), cash in an amount equal to the Fair Market Value of
the Claim Shares (“Substituted Cash”). In such event (i) the Joint Notice shall
include a statement describing the substitution of Substituted Cash for the
Indemnity Claim Shares, and (ii) substantially contemporaneously with the
delivery of such Joint Notice, the Representative shall cause currently
available funds to be delivered to the Escrow Agent in an amount equal to the
Substituted Cash. Upon receipt of such Joint Notice and Substituted Cash, the
Escrow Agent shall (y) in payment of the Established Claim described in the
Joint Notice, deliver the Substituted Cash to Parent in lieu of the Indemnity
Claim Shares, and (z) cause the Indemnity Claim Shares to be returned to the
Representative.
          3. On the first Business Day after the expiration of the Indemnity
Escrow Period, upon receipt of a Joint Notice, the Escrow Agent shall distribute
and deliver to each Owner certificates representing the shares of Parent Common
Stock then in such Owner’s account in the Indemnity Escrow Fund, unless, at such
time, there are any Indemnity Claims with respect to which Indemnity Notices
have been received but which have not been resolved pursuant to Section 2 hereof
or in respect of which the Escrow Agent has not been notified of, and received a
copy of, a final determination (after exhaustion of any appeals) by a court of
competent jurisdiction, as the case may be (in either case, “Pending Claims”),
and which, if resolved or finally determined in favor of Parent, would result in
a payment to Parent, in which case such Joint Notice shall instruct the Escrow
Agent to retain, and the Escrow Agent shall retain, and the total amount of such
distributions to such Owner shall be reduced by, the Pending Claims Reserve (as
hereinafter defined). The Committee shall certify to the Escrow Agent the Fair
Market Value to be used in calculating the Pending Claims Reserve and the number
of shares of Parent Common Stock to be retained therefor. Thereafter, if any
Pending Claim becomes an Established Claim, the Committee and the Representative
shall deliver to the Escrow Agent a Joint Notice directing the Escrow Agent to
pay to Parent an amount in respect thereof determined in accordance with
Section 2(f), and to deliver to each Owner shares of Parent Common Stock then in
such owner’s account in the Indemnity Escrow Fund having a Fair Market Value
equal to the amount by which the remaining portion of his account in the
Indemnity Escrow Fund exceeds the then Pending Claims Reserve (determined as set
forth below), all as specified in a Joint Notice. If any Pending Claim is
resolved against Parent, the Committee and the Representative shall deliver to
the Escrow Agent a Joint Notice directing the Escrow Agent to pay to each Owner
the amount by which the remaining portion of his account in the Indemnity Escrow
Fund exceeds the then Pending Claims Reserve. Upon resolution of all Pending
Claims, the Committee and the Representative shall deliver to the Escrow Agent a
Joint Notice directing the Escrow Agent shall pay to such Owner the remaining
portion of his or her account in the Indemnity Escrow Fund.

6



--------------------------------------------------------------------------------



 



          As used herein, the “Pending Claims Reserve” shall mean, at the time
any such determination is made, that number of shares of Parent Common Stock in
the Indemnity Escrow Fund having a Fair Market Value equal to the sum of the
aggregate dollar amounts claimed to be due with respect to all Pending Claims
(as shown in the Indemnity Notices of such Claims).
          4. (a) Upon payment by Parent or the Company of a claim by a Dissenter
with respect to such Dissenter’s Dissenting Shares, the Committee shall give a
notice (“Reimbursement Notice”) to the Escrow Agent stating the amount of such
payment and the date thereof and requesting that it be reimbursed from the
Reimbursement Escrow Fund. Upon receipt of the Reimbursement Notice, the Escrow
Agent shall pay to Parent, from the Reimbursement Escrow Fund, that number of
shares of Parent Common Stock having a Fair Market Value equal to the amount of
the payment made to the Dissenter.
               (b) Upon final determination of all claims by Dissenters with
respect to their Dissenting Shares and reimbursement to Parent with respect
thereto pursuant to Section 4(a), the Escrow Agent, upon receipt of a Joint
Notice to such effect, shall distribute and deliver to each Owner certificates
representing the shares of Parent Common Stock then in such Owner’s account in
the Reimbursement Escrow Fund.
          5. The Escrow Agent, the Committee and the Representative shall
cooperate in all respects with one another in the calculation of any amounts
determined to be payable to Parent and the Owners in accordance with this
Agreement and in implementing the procedures necessary to effect such payments.
          6. (a) The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein. It is understood that the Escrow Agent is not a
trustee or fiduciary and is acting hereunder merely in a ministerial capacity.
               (b) The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith and in the exercise of its own best judgment, and
may rely conclusively and shall be protected in acting upon any order, notice,
demand, certificate, opinion or advice of counsel (including counsel chosen by
the Escrow Agent), statement, instrument, report or other paper or document (not
only as to its due execution and the validity and effectiveness of its
provisions, but also as to the truth and acceptability of any information
therein contained) which is believed by the Escrow Agent to be genuine and to be
signed or presented by the proper person or persons. The Escrow Agent shall not
be bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement unless evidenced by a writing delivered to the
Escrow Agent signed by the proper party or parties and, if the duties or rights
of the Escrow Agent are affected, unless it shall have given its prior written
consent thereto.
               (c) The Escrow Agent’s sole responsibility upon receipt of any
notice requiring any payment to Parent pursuant to the terms of this Agreement
or, if such notice is disputed by the Committee or the Representative, the
settlement with respect to any such dispute, whether by virtue of joint
resolution, arbitration or determination of a

7



--------------------------------------------------------------------------------



 



court of competent jurisdiction, is to pay to Parent the amount specified in
such notice, and the Escrow Agent shall have no duty to determine the validity,
authenticity or enforceability of any specification or certification made in
such notice.
               (d) The Escrow Agent shall not be liable for any action taken by
it in good faith and believed by it to be authorized or within the rights or
powers conferred upon it by this Agreement, and may consult with counsel of its
own choice and shall have full and complete authorization and indemnification
under Section 5(g) for any action taken or suffered by it hereunder in good
faith and in accordance with the opinion of such counsel.
               (e) The Escrow Agent may resign at any time and be discharged
from its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over the Escrow Funds to a successor escrow agent appointed
jointly by the Committee and the Representative. If no new escrow agent is so
appointed within the 60 day period following the giving of such notice of
resignation, the Escrow Agent may deposit the Escrow Funds with any court it
reasonably deems appropriate.
               (f) In the event of a dispute between the parties as to the
proper disposition of an Escrow Fund, the Escrow Agent shall be entitled (but
not required) to deliver such Escrow Fund into the United States District Court
for the Southern District of New York and, upon giving notice to the Committee
and the Representative of such action, shall thereupon be relieved of all
further responsibility and liability with respect to such Escrow Fund.
               (g) The Escrow Agent shall be indemnified and held harmless by
Parent from and against any expenses, including counsel fees and disbursements,
or loss suffered by the Escrow Agent in connection with any action, suit or
other proceeding involving any claim which in any way, directly or indirectly,
arises out of or relates to this Agreement, the services of the Escrow Agent
hereunder, or the Escrow Funds held by it hereunder, other than expenses or
losses arising from the gross negligence or willful misconduct of the Escrow
Agent. Promptly after the receipt by the Escrow Agent of notice of any demand or
claim or the commencement of any action, suit or proceeding, the Escrow Agent
shall notify the other parties hereto in writing. In the event of the receipt of
such notice, the Escrow Agent, in its sole discretion, may commence an action in
the nature of interpleader in an appropriate court to determine ownership or
disposition of the Escrow Funds or it may deposit the Escrow Funds with the
clerk of any appropriate court and be relieved of any liability with respect
thereto or it may retain the Escrow Funds pending receipt of a final,
non-appealable order of a court having jurisdiction over all of the parties
hereto directing to whom and under what circumstances the Escrow Funds are to be
disbursed and delivered.
               (h) The Escrow Agent shall be entitled to reasonable compensation
from Parent for all services rendered by it hereunder. The Escrow Agent shall
also be entitled to reimbursement from Parent for all expenses paid or incurred
by it in

8



--------------------------------------------------------------------------------



 



the administration of its duties hereunder including, but not limited to, all
counsel, advisors’ and agents’ fees and disbursements and all taxes or other
governmental charges.
               (i) From time to time on and after the date hereof, the Committee
and the Representative shall deliver or cause to be delivered to the Escrow
Agent such further documents and instruments and shall do or cause to be done
such further acts as the Escrow Agent shall reasonably request to carry out more
effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
               (j) Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.
          7. This Agreement expressly sets forth all the duties of the Escrow
Agent with respect to any and all matters pertinent hereto. No implied duties or
obligations shall be read into this Agreement against the Escrow Agent. The
Escrow Agent shall not be bound by the provisions of any agreement among the
parties hereto except this Agreement and shall have no duty to inquire into the
terms and conditions of any agreement made or entered into in connection with
this Agreement, including, without limitation, the Merger Agreement.
          8. This Agreement shall inure to the benefit of and be binding upon
the parties and their respective heirs, successors, assigns and legal
representatives, shall be governed by and construed in accordance with the law
of Delaware applicable to contracts made and to be performed therein except that
issues relating to the rights and obligations of the Escrow Agent shall be
governed by and construed in accordance with the law of New York applicable to
contracts made and to be performed therein. This Agreement cannot be changed or
terminated except by a writing signed by the Committee, the Representative and
the Escrow Agent.
          9. The Committee and the Representative each hereby consents to the
exclusive jurisdiction of the New York state courts sitting in New York County
and federal courts sitting in New York County with respect to any claim or
controversy arising out of this Agreement. Service of process in any action or
proceeding brought against the Committee or the Representative in respect of any
such claim or controversy may be made upon it by registered mail, postage
prepaid, return receipt requested, at the address specified in Section 9, with a
copy delivered by nationally recognized overnight carrier to Graubard Miller,
The Chrysler Building, 405 Lexington Avenue, New York, N.Y. 10174-1901,
Attention: David Alan Miller, Esq.
          10. All notices and other communications under this Agreement shall be
in writing and shall be deemed given if given by hand or delivered by nationally
recognized overnight carrier, or if given by telecopier and confirmed by mail
(registered or certified mail, postage prepaid, return receipt requested), to
the respective parties as follows:

9



--------------------------------------------------------------------------------



 



A.
If to the Committee, to it at:
c/o Ithaka Acquisition Corp.
100 South Pointe Drive, Suite 2305
Miami Beach, Florida 33130
Attention: Eric M. Hecht, President and CFO
Telephone: 305-532-3800
Facsimile: 646-453-1400
with a copy to:
David Alan Miller, Esq.
Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174-1901
Telephone: 212-818-8661
Facsimile: 212-818-8881





B.
If to the Representative, to them at:
Kurt Wheeler
[                                        ]
Wende Hutton
[                                        ]
with a copy to:
Sheppard, Mullin, Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, California 92626
Attention: Ethan Feffer, Esq.
Telephone: 714-513-5100
Facsimile: 714-513-5130





C.
If to the Escrow Agent, to it at:
Continental Stock Transfer & Trust Company
2 Broadway
New York, New York 10004
Attention: Steven G. Nelson
Telecopier No.: 212-509-5150


or to such other person or address as any of the parties hereto shall specify by
notice in writing to all the other parties hereto.

10



--------------------------------------------------------------------------------



 



          11. (a) If this Agreement requires a party to deliver any notice or
other document, and such party refuses to do so, the matter shall be submitted
to arbitration pursuant to Section 2(d) of this Agreement.
               (b) All notices delivered to the Escrow Agent shall refer to the
provision of this Agreement under which such notice is being delivered and, if
applicable, shall clearly specify the aggregate dollar amount due and payable to
Parent and the number of shares of Parent Common Stock to be returned to Parent.
               (c) This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument and all of which
together shall constitute a single agreement.
     IN WITNESS WHEREOF, each of the parties hereto has duly executed this
Agreement on the date first above written.

            ITHAKA ACQUISITION CORP.
      By:           Name:           Title:           THE REPRESENTATIVE
            Kurt Wheeler                          Wende Hutton             
ESCROW AGENT

CONTINENTAL STOCK TRANSFER & TRUST COMPANY
      By:           Name:   Steven G. Nelson        Title:   Chairman     

11